Per Curiam: The above entitled cases come before the court at this time upon the motion of the Attorney General to show cause why the cases should not be dismissed for want of prosecution. It appears that notice has been given to all of the claimants in the above entitled cases. Since no appearance or response appears upon the record from any of the above named claimants, the court is of the opinion that they are in default. Therefore, it is the order of the court that each and all of the above entitled cases are hereby dismissed for want of prosecution.